Title: To Thomas Jefferson from Benjamin Waterhouse, 7 April 1805
From: Waterhouse, Benjamin
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Cambridge April 7th. 1805.
                  
                  Ever since I received your short but Ciceronean Epistle, it has seldom been long out of my mind. It made an impression I cannot get rid of; and therefore, in the true spirit of that religious sect among whom I was educated, I cannot hold my peace. It may be deemed impertinent, but you must excuse the impulse. On this head I say, as did the celebrated Edmund Burke to my kinsman Dr. Fothergill “I have reason every day to be thankful that I was educated by Quakers.”
                  When I read your wish, expressed in a manner peculiar to yourself, for a successful opposition of this organ of Virginia influence, and every other injurious to our physical, moral, and political well being, I longed for as much of the spirit of Tacitus, as your epistle exhibits of that of Tully, that I might give the history of men and parties at this time in this quarter. Then perhaps you and others in the South would see that the men among us most distinguished for talents, character and years abhor that odious vapour of calumny, which has appeared among us, and even tainted the walls of some of our Temples. The genius of a Tacitus would be able to trace out the cause, & display, in true colours, the effects of that disposition which does the least honour to the human heart. An historian thus inspired would predict that if Virtue could not, at once, exorcise this malignant spirit, Time infallibly would.
                  Laying under the black imputation of being a moderate man, or a lukewarm federalist, I have long since been excluded from the solemn feasts and clamorations of the outrageous party men. Yet when opportunity allows I never fail denouncing this odious, this wicked calumniating spirit, this worse than “Virginia influence,” by declaring that what is morally wrong cannot be politically right.
                  I am continually receiving additional evidence of the pernicious effects of tobacco. In a letter on this subject from our venerable countryman Mr. Adams, he says “Having been a great offender in the use of this weed, in some parts of my life, I may not be an unprejudiced judge I have found Tobacco to be a very dangerous vegetable, extremely apt to steal upon a man & urge him to very pernicious excesses. In addition to its physical effects, it consumes an enormous proportion of precious time, & prevents application both to business & to study, in a very criminal degree. It has also very hurtful effects on the memory. I would give any thing for the time that has been stolen from me by this thief. I have often been injured by a thoughtless excess, & now after a frequent use of it, for three score years, (having learnt it at 8 years of age, when skaiting on ponds of ice) I am unable to take into my mouth a morsel bigger than a swan-shot, without sensible & immediate injury.”
                  Had it been determined that my friend Mr. Bowdoin should have visited Washington, and he continued to have urged me to accompany him, I should have rejoiced at the opportunity of paying my respects to you in person. But it is ordered otherwise and I can do it only with my pen.
                  
                     Benjn. Waterhouse 
                     
                  
               